Case 0:20-cv-61153-WPD Document 1 Entered on FLSD Docket 06/11/2020 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION


  STEVEN LUDWIG,

         Plaintiff,                                             CASE NO.

  v.

  DEUTSCHE BANK AG; DB USA
  CORPORATION; and, DEUTSCHE
  BANK SECURITIES, INC.,

        Defendants.
  _____________________________________/

                DEFENDANTS’ NOTICE OF AND PETITION FOR REMOVAL

         Defendants, DEUTSCHE BANK AG, DB USA CORPORATION, and, DEUTSCHE

  BANK SECURITIES, INC. (collectively as “Defendants”), by and through undersigned counsel,

  and in accordance with the applicable Federal Rules of Civil Procedure, and Title 28 of the United

  States Code §§ 1332, 1441, and 1446, hereby file this Notice of and Petition for Removal.

  Defendants request that this Court remove the civil action filed by Plaintiff, STEVEN LUDWIG

  (“Plaintiff”), in the Seventeenth Judicial Circuit, in and for Broward County, Florida, to the United

  States District Court for the Southern District of Florida, Fort Lauderdale Division. The grounds

  for removal of this civil action are set forth below.

  I.     BACKGROUND

         1.      Plaintiff filed his Complaint (“Complaint) in the Circuit Court of the Seventeenth

  Judicial Circuit, in and for Broward County, Florida, bearing case name Steven Ludwig v. Deutsche

  Bank AG, DB USA Corporation and Deutsche Bank Securities, Inc., and case number CACE-20-

  007449 (the “Circuit Court Case”).




                                                    1
Case 0:20-cv-61153-WPD Document 1 Entered on FLSD Docket 06/11/2020 Page 2 of 13



           2.       On May 12, 2020, Defendants were served with the Complaint and Summons.

  Copies of all process, pleadings and other papers on file in the Circuit Court Case are attached

  hereto as Composite Exhibit “A” as required by 28 U.S.C. § 1446(a).

           3.       The United States District Court for the Southern District of Florida, Fort

  Lauderdale Division, encompasses the judicial district in which Plaintiff filed his Complaint.

  Therefore, removal to this Court is proper pursuant to 28 U.S.C. § 1446(a).

           4.       This Notice of and Petition for Removal has been filed within 30 days of

  Defendants’ receipt of service of the Complaint in the Circuit Court Case on May 12, 2020. Thus,

  this Notice of and Petition for Removal is timely filed pursuant to 28 U.S.C. § 1446(b).

           5.       As discussed further below, this action is removable because there is complete

  diversity and the jurisdictional amount in controversy threshold is met.

           6.       Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly provide written notice

  of the removal to Plaintiff and will file a copy of this Notice of and Petition for Removal in the

  Seventeenth Judicial Circuit in and for Broward County, Florida.

           7.       In his Complaint, Plaintiff seeks relief for alleged violation of the Florida Whistle-

  Blower Act, §448.101, Fla. Stat. et seq. (2013) (the “FWA”). See Comp. Ex. “A,” Compl. at ¶¶

  27-33. Plaintiff seeks damages under the FWA in the form of “loss of earnings, loss of earning

  capacity, loss of enjoyment of life, injury to reputation and severe emotional distress. See Compl.

  at ¶ 32. Plaintiff also seeks lost wages (including merit increases, loss of promotional opportunity,

  benefits, and other remuneration), and claims entitlement to compensatory damages, attorney’s

  fees and costs under the FWA. See Compl., Prayer for Relief, subparagraphs (c), (b)-(d).1



  1
    There are two subparagraphs (b) and (c) in the Prayer for Relief. The initial subparagraph (b) prays to enjoin
  Defendants “from engaging in such conduct” and the second prays to awarding compensatory damages to Plaintiff for
  his pain and suffering. The initial subparagraph (c) seeks restitution damages to Plaintiff for all lost wages including


                                                             2
Case 0:20-cv-61153-WPD Document 1 Entered on FLSD Docket 06/11/2020 Page 3 of 13



  II.     REMOVAL IS PROPER BASED ON DIVERSITY JURISDICTION

          A.       The Parties Are Completely Diverse

          8.       The Circuit Court Case is within the jurisdiction of the United States District Court,

  pursuant to 28 U.S.C. § 1332, as the amount in controversy exceeds the sum or value of $75,000,

  exclusive of interest and costs, and is between citizens of different states. See 28 U.S.C. §

  1332(a)(1).

          9.       Diversity jurisdiction exists where there is diversity of citizenship between the

  parties. See Hines Interests Ltd. P’ship v. Southstar Capital Grp. I, LLC, 2018 U.S. Dist. LEXIS

  222956, *10 (M.D. Fla. Dec. 20, 2018); 28 U.S.C. § 1332(a)(1).

          10.      Plaintiff alleges that at all times material hereto he was employed by Defendants in

  Jacksonville, Florida. See Compl. at ¶ 3.

          11.      During his employment, Plaintiff represented that he was a resident of Dallas,

  Texas. See Declaration of Kalynn Dodd, Human Resources Business Advisor, ¶ 13 attached

  hereto as Exhibit “B.”

          12.      Defendant Deutsche Bank AG is a foreign corporation that is incorporated in

  Germany and has its principal place of business in Frankfurt. See Dodd Decl., ¶ 7

          13.      Defendant DB USA Corporation is a foreign corporation that is incorporated in

  Delaware with its principal place of business in New York. See Dodd Decl., ¶ 8.2

          14.      Defendant Deutsche Bank Securities, Inc. is a foreign corporation that is

  incorporated in Delaware with its principal place of business in New York. See Dodd Decl., ¶ 9.




  merit increases, loss of promotional opportunity benefits, and other remuneration, and the second prays to award
  Plaintiff his costs and attorneys’ fees.
  2
    Plaintiff was employed by DB USA Core Corporation at the time of his termination. See Dodd Decl., ¶¶ 14, 17. DB
  USA Core Corporation is a foreign corporation incorporated in Delaware with its principal place of business in New
  York. See id. at ¶ 10.


                                                          3
Case 0:20-cv-61153-WPD Document 1 Entered on FLSD Docket 06/11/2020 Page 4 of 13



         15.     Pursuant to 28 U.S.C. § 1332(c)(1), “[a] corporation shall be deemed to be a citizen

  of every State and foreign state by which it has been incorporated and of the State or foreign state

  where it has its principal place of business. . . .” There is complete diversity of citizenship between

  Plaintiff and Defendant because Plaintiff is a citizen of the State of Texas, and Defendants are

  incorporated in Germany and Delaware and have their principal places of business in Frankfurt,

  Germany and New York. See Dodd Decl., ¶¶ 7-8, 13, 15-16.

         16.     Therefore, there is complete diversity, and removal is affected by a non-resident

  defendant. 28 U.S.C. §§ 1441 et seq.; Travaglio v. American Exp. Co., 735 F.3d 1266, 1269 (11th

  Cir. 2013) (noting complete diversity exists where “no plaintiff is a citizen of the same state as any

  defendant”).

         B.      The Amount in Controversy Exceeds $75,000

         17.     Here, there is a preponderance of the evidence that Plaintiff seeks more than the

  jurisdictional requirement of $75,000.

         18.     Plaintiff alleges that he is owed damages available under the FWA, including back

  pay, benefits, and compensatory damages, as well as attorney’s fees, expert fees, and costs. See

  Paragraphs 32 of Count I of the Complaint and the WHEREFORE paragraph, subparagraph (c),

  (b), following Paragraph 33 of the Complaint;

         19.     Plaintiff’s Complaint does not specify the total damages sought, indicating only

  that “[t]his is an action for damages in excess of Thirty Thousand Dollars ($30,000.00), exclusive

  of any claim for costs, interest or attorney’s fees.” See Compl. at ¶ 1. “Where the plaintiff has not

  [pled] a specific amount of damages . . . the defendant is required to show by a preponderance of

  the evidence that the amount in controversy can more likely than not be satisfied.” Kirkland v.

  Midland Mtg. Co., 243 F.3d 1277, 1281 n.5 (11th Cir. 2001); Roe v. Michelin N. Am., Inc., 613




                                                    4
Case 0:20-cv-61153-WPD Document 1 Entered on FLSD Docket 06/11/2020 Page 5 of 13



  F.3d 1058, 1061 (11th Cir. 2010) (removing defendant must prove by a preponderance of the

  evidence that the amount in controversy exceeds the jurisdictional requirement). However, a

  removing defendant is not required “to prove the amount in controversy beyond all doubt or to

  banish all uncertainty about it.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir.

  2010).

           20.   “In some cases, this burden requires the removing defendant to provide additional

  evidence demonstrating that removal is proper.” Roe, 613 F.3d at 1061. While courts may not

  speculate or guess as to the amount in controversy, “Eleventh Circuit precedent permits district

  courts to make ‘reasonable deductions, reasonable inferences, or other reasonable extrapolations’

  from the pleadings to determine whether it is facially apparent that a case is removable.” Cowan

  v. Genesco, Inc., No. 3:14-cv-261-J-34JRK, *6; 2014 U.S. Dist. LEXIS 95412 (M.D. Fla. Jul. 14,

  2014) (Howard, J.) (quoting Pretka, 608 F.3d at 752). A court “need not suspend reality or shelve

  common sense in determining whether the face of a complaint, or other document, establishes the

  jurisdictional amount.” Pretka, 608 F.3d at 770 (internal quotations and citations omitted). “[I]f a

  removing defendant makes specific factual allegations establishing jurisdiction and can support

  them . . . with evidence combined with reasonable deductions, reasonable inferences, or other

  reasonable extrapolations[,] that kind of reasoning is not akin to conjecture, speculation, or star

  gazing.” Id. at 754. “When it is clear that the jurisdictional minimum is likely met, a district court

  should acknowledge the value of the claim, even if it is unspecified by the plaintiff. To do

  otherwise would abdicate the court’s statutory right to hear the case, and reward a plaintiff for

  ‘employing the kinds of manipulative devices against which the Supreme Court has admonished

  [courts] to be vigilant.’” Cowan, 2014 U.S. Dist. LEXIS 95412 at *7-8 (citing Roe, 613 F.3d at

  1064).




                                                    5
Case 0:20-cv-61153-WPD Document 1 Entered on FLSD Docket 06/11/2020 Page 6 of 13



         21.     In determining whether the amount in controversy exceeds $75,000, the Court

  must presume Plaintiff will prevail on each and every one of his claims. Burns v. Windsor Ins.

  Co., 31 F.3d 1092, 1096 (11th Cir. 1994) (the amount in controversy analysis presumes that

  "plaintiff prevails on liability"). Moreover, the argument and facts set forth herein may

  appropriately be considered in determining whether the jurisdictional amount in controversy is

  satisfied. See e.g. Penalver v. N. Elec., 2012 U.S. Dist. LEXIS 53662 (S.D. Fla. Apr. 17, 2012);

  Risk v. JetBlue Airways Corp., 2017 U.S. Dist. Lexis 62542 (S.D. Fla. Apr. 24, 2017); Hendry v.

  Tampa Ship, LLC, 2011 U.S. Dist. LEXIS 14459 (S.D. Fla. Feb. 4, 2011) (affidavit establishing

  back pay based on the plaintiff’s salary at the time of her termination was sufficient to establish

  the amount in controversy requirement)

         22.     Under the FWA, Plaintiff may be awarded compensation for lost wages, benefits,

  and other remuneration and any other compensatory damages allowable at law. See Fla. Stat. §

  448.103. Plaintiff may also be awarded attorney’s fees, court costs, and expenses. See Fla. Stat. §

  448.104.

                 1.      Back Pay/Lost Wages Calculations

         23.     A prevailing plaintiff under the FWA is statutorily entitled to recover compensation

  for lost wages, or back pay. See Fla. Stat. §448.103(2)(d); Risk, 2017 U.S. Dist. Lexis 62542 (S.D.

  Fla. Apr. 24, 2017) (denying the plaintiff’s motion to remand holding that the defendant met its

  burden to show that the amount in controversy of the alleged FWA claim more likely than not

  exceeded jurisdictional threshold based on the defendant’s estimate of back pay damages alone).

  For the purpose of estimating the amount in controversy, federal courts calculate the potential back

  pay award from the date of the alleged adverse employment action until the date of trial, less the

  plaintiff’s mitigation of damages. See Risk, 2017 U.S. Dist. LEXIS 62542 at *9) (citing Penalver,




                                                   6
Case 0:20-cv-61153-WPD Document 1 Entered on FLSD Docket 06/11/2020 Page 7 of 13



  2012 U.S. Dist. LEXIS 53662 at *2); Cashman v. Host Int’l, Inc., No. 8:10-cv-1197-T-30-MAP,

  2010 U.S. Dist. LEXIS 123164, *3 (M.D. Fla. Nov. 9, 2010) (calculating back pay based on

  projected trial date 12 months from removal for purposes of determining amount in controversy)

  (citation omitted).

          24.      At the time of his separation of employment on May 16, 2018, Plaintiff’s annual

  salary was $150,000.00. See Declaration of Kalynn Dodd, ¶¶ 17-18. Plaintiff was also eligible to

  participate in a number of Defendant’s employee benefits, including medical, dental, vision, 401

  (k) plan, and life insurance. Id. When conservatively applied to an estimated trial date of June 18,

  2021 (approximately 12 months from the date of removal), Plaintiff could be entitled to

  approximately 160 weeks of back wages, totaling approximately $461,539.20.

          25.      To be certain, Plaintiff alleges that after his termination he was unemployed for

  fifteen (15) months. See Compl. at ¶ 31. Even when assuming, in arguendo, that Plaintiff mitigated

  his damages entirely fifteen (15) months after his termination, given that his base salary was no

  less than $150,000, the potential back pay award would still exceed the $75,000 threshold.3

          26.      Accordingly, Defendants have met their burden and demonstrated that the

  potential back pay damages based on Plaintiff’s base salary alone are more likely than not to

  exceed the jurisdictional threshold of $75,000. See Messina v. Chanel, Inc., 2011 U.S. Dist.

  LEXIS 71138, *5-7 (S.D. Fla. July 1, 2011); Risk, 2017 U.S. Dist. LEXIS 62542 at *10;

  Portaro v. Livemercial, Inc., 2009 U.S. Dist. LEXIS 137842, *3-5 (M.D. Fla. Sept. 30, 2009).

          27.      Given that the amount of back pay potentially recoverable by Plaintiff exceeds

  the jurisdictional requirement for the amount in controversy, further analysis of the amount-

  in-controversy threshold is not required. See e.g. Osorio v. Medtronic, Inc., 2011 U.S. Dist.


  3
    Based on the annual salary of $150,000, Plaintiff’s gross monthly income was $12,500. His earnings during the
  alleged fifteen (15) months of unemployment equates to $187,500.


                                                        7
Case 0:20-cv-61153-WPD Document 1 Entered on FLSD Docket 06/11/2020 Page 8 of 13



  LEXIS 29980, *10-11, n. 4 (S.D. Fla. Mar. 23, 2011) (declining to address arguments

  “regarding other bases for jurisdiction, including lost benefits, prejudgment interest, front

  pay, compensatory damages, punitive damages, and attorneys’ fees and costs” when the

  plaintiff’s potential back pay award exceeded the jurisdictional requirement for diversity

  jurisdiction); Risk, 2017 U.S. Dist. LEXIS 62542 at *10 (“Because the Undersigned finds that

  the requested back pay and benefits already meets the amount in controversy, a specific

  estimate of reasonable attorney’s fees is unnecessary.”); Portaro, 2009 U.S. Dist. LEXIS

  137842 at *4 (where back pay damages based on the plaintiff’s base salary exceeded $75,000,

  “[t]he Court need not analyze other claimed damages.”).

                 2.       Compensatory Damages Calculations

         28.     In addition to his claim for back wages, compensatory damages are also recoverable

  under the FWA. Plaintiff requests such damages in the WHEREFORE paragraph, subparagraph

  (b) of the Complaint.

         29.     Plaintiff’s compensatory damages may generally include a variety of intangible,

  non-economic losses that can further demonstrate that the jurisdictional threshold is satisfied, or

  in the case, exceeded. See generally, Bartley v. Starwood Hotel & Resorts Worldwide, Inc., 2007

  U.S. Dist. LEXIS 70535 (S.D. Fla. Sept. 24, 2007) (general allegations of pain, mental anguish,

  scarring, loss of enjoyment of life, etc. were sufficient to put defendant on notice that the

  jurisdictional threshold was satisfied). Even “garden-variety” compensatory damages in

  employment termination cases may significantly increase the amount in controversy. See e.g.

  Brown v. Cunningham Lindsey U.S., Inc., 2005 U.S. Dist. LEXIS 38862, *16-17 (M.D. Fla. May

  11, 2005) (citing Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340, 1348-49 (11th Cir. 2000)).

  Indeed, even though Plaintiff does not place a dollar figure on his alleged compensatory damages




                                                  8
Case 0:20-cv-61153-WPD Document 1 Entered on FLSD Docket 06/11/2020 Page 9 of 13



  claims, the request of such damages supports the conclusion “that these additional damage claims

  further increase the amount in controversy well above the $75,000 jurisdictional threshold.” Id. at

  *17; see also Gonzalez v. Honeywell Int’l, Inc., 2017 U.S. Dist. LEXIS 5837, *7 (M.D. Fla. Jan.

  17, 2017) (FCRA plaintiff’s motion to remand was denied; with respect to the plaintiff’s claims

  for compensatory damages, punitive damages, and attorney’s fees, the court noted that it “need not

  pinpoint the exact dollar figure of each of these forms of relief to recognize that their value adds

  thousands of dollars to the amount in controversy”).

         30.     For the purposes of evaluating potential emotional distress claims to determine the

  amount in controversy, courts have looked to compensatory damage awards in similar cases,

  including those brought under Title VII of the Civil Rights Act of 1964, as amended. See e.g.,

  Gavronsky v. Walgreen Co., 2010 U.S. Dist. LEXIS 24008, *7 (M.D. Fla. Feb. 25, 2010); Simmons

  v. Washington Mutual Finance, Inc., No. 8:06-CV-01613, 2007 WL 641101, at *1 (M.D. Fla. Feb.

  26, 2007).

         31.     Juries in federal cases in Florida have awarded compensatory damages in

  employment discrimination cases at or greater than the jurisdictional threshold. See, e.g., Mark

  DeCarlo v. City of Tallahassee, 4:14-cv-00388-WS-CAS, (N.D. Fla., Tallahassee Division) (jury

  award of $700,000 in pain and suffering damages in disability discrimination case); and Chanal

  Paterson v. State of Florida, Department of Corrections, 1:12-CV-00029-MW-GRJ (N.D. Fla.,

  Gainesville Division) (jury award of over $500,000 in FWA case). Courts have even awarded

  compensatory damages in excess of the jurisdictional threshold while simultaneously

  acknowledging that the plaintiff suffered only typical or garden variety emotional distress expected

  of an employment discrimination victim. See Copley v. BAX Global, Inc., 97 F. Supp. 2d 1164




                                                   9
Case 0:20-cv-61153-WPD Document 1 Entered on FLSD Docket 06/11/2020 Page 10 of 13



   (S.D. Fla. May 5, 2000) (remitting a jury award of $500,000 for emotional damages to

   $100,000.00).

          32.      The estimates presented supra are not mere conclusory allegations, and are not

   based on mere speculation, but rather are based on a review of damages awards in similar cases.

   See e.g. Alshakanbeh v. Food Lion, LLC, 2007 U.S. Dist. LEXIS 20746, at *6-7 (M.D. Fla. Mar.

   23, 2007) (plaintiff’s motion to remand denied where defendant showed amount in controversy

   met, in part, by reviewing damage awards in similar cases). Based on Plaintiff’s allegations, it is

   reasonable to conclude that a modest, conservative award for compensatory damages of an

   additional $10,000 - $20,000 in garden variety emotional distress should be taken into account in

   calculating the amount in controversy.

                   3.     Attorney’s Fees Calculations

          33.      An award of attorney's fees is permitted to the prevailing party under the FWA.

   Plaintiff requests such fees in his WHEREFORE paragraph, subparagraph (c) following Paragraph

   33 of the Complaint. “When a statute authorizes the recovery of attorney’s fees, a reasonable

   amount of those fees is included in the amount in controversy.” Morrison v. Allstate Indem. Co.,

   228 F.3d 1255, 1265 (11th Cir. 2000); see also Cohen v. Office Depot, Inc., 204 F.3d 1069, 1079

   (11th Cir. 2000). An estimate of legal fees through trial is appropriate. See, e.g. Mirras v. Time

   Ins. Co., 578 F. Supp. 2d 1351, 1352-1353 (M.D. Fla. 2008); Gavronsky, 2010 U.S. Dist. LEXIS

   24008 at *9; Alshakanbeh v. Food Lion, LLC, 2007 U.S. Dist. LEXIS 20746, at *6 (M.D. Fla. Mar.

   23, 2007).

          34.      Here, Plaintiff’s counsel could be expected to expend at least one hundred twenty-

   five (125) hours prosecuting this action, which would include depositions of witnesses, drafting

   and answering discovery, time spent briefing oppositions to Defendant’s anticipated dispositive




                                                   10
Case 0:20-cv-61153-WPD Document 1 Entered on FLSD Docket 06/11/2020 Page 11 of 13



   motion, and preparing for and attending a 2-3 day trial. Even at a conservative hourly rate of $250,

   Plaintiff would incur at least $30,000 in attorney’s fees.

          35.     This estimate is consistent with how district courts in the Eleventh Circuit have

   defined “reasonableness” in terms of hours spent litigating similar cases. See, e.g., St. Fleur v. City

   of Ft. Lauderdale, 149 F. App’x 849, 854 (11th Cir. 2005) (affirming reduction of attorneys’ fee

   award by only thirty percent when plaintiff’s attorneys claimed they billed 1,500 hours litigating

   Title VII claims through trial); Holland v. Gee, 2012 U.S. Dist. LEXIS 164956, *16-17 (M.D. Fla.

   Oct. 23, 2012) (finding that 260.8 hours billed by lead attorney and 190.8 hours billed by associate

   attorney was reasonable in Title VII and FCRA case through trial). To be certain, Defendants’ use

   of a $250 hourly rate is also within the range of rates deemed reasonable in cases involving

   employment disputes. See Holland, 2012 U.S. Dist. LEXIS 164956 at *12-14 (collecting cases).

                  4.      Final Calculation Of Amount In Controversy

          36.     In demonstrating that the jurisdictional threshold is satisfied, Defendants do not

   imply or suggest that Plaintiff will prevail in this action or recover the amounts in controversy

   discussed above, or any amount. Indeed, any inquiry into whether Plaintiff may actually recover

   the jurisdictional amount in controversy is unnecessary and inappropriate for purposes of removal.

   “For the purposes of establishing jurisdiction, it is enough to show that he could.” McDaniel v.

   Fifth Third Bank, 568 Fed. Appx. 729, 732 (11th Cir. 2014).

          37.     That said, Defendants have demonstrated that Plaintiff’s claim for back wages

   alone exceeds the $75,000 amount in controversy requirement. When combined with Plaintiff’s

   claim for compensatory damages and attorney’s fees the amount in controversary clearly satisfies

   the $75,000 jurisdictional threshold needed to support removal. Therefore, Defendants have




                                                     11
Case 0:20-cv-61153-WPD Document 1 Entered on FLSD Docket 06/11/2020 Page 12 of 13



   demonstrated that it is more probable than not that the amount in controversy exceeds the $75,000

   threshold for diversity jurisdiction.

   III.     VENUE

            38.      The United States District Court for the Southern District of Florida, Fort

   Lauderdale Division, includes the judicial circuit in which Plaintiff filed his Complaint. Thus,

   removal to this Court is proper pursuant to 28 U.S.C. §1446(a).4

   IV.      COMPLIANCE WITH PROCEDURAL REQUIREMENTS

            39.      This Notice of and Petition for Removal has been filed within thirty (30) days of

   service of the Complaint. Accordingly, this Notice of and Petition for Removal is timely filed

   pursuant to 28 U.S.C. §1446(b).

            40.      Copies of all process, pleadings, orders and other papers or exhibits of every kind

   currently on file in the Circuit Court Case are attached to this Notice of and Petition for Removal

   as Composite Exhibit “A,” as required by 28 U.S.C. §1446(a).

            41.      Pursuant to 28 U.S.C. §1446(d), Defendant will promptly provide written notice of

   this removal to all parties in this action and will file a copy of this Notice of and Petition for

   Removal in the Circuit Court of the Seventeenth Judicial Circuit, in and for Broward County,

   Florida.

            42.      The evidence and allegations demonstrate that Plaintiff seeks damages in excess of

   $75,000, the jurisdictional requirement of this Court.




   4
    While removal to this Court is appropriate under the requirements of 28 U.S.C. §1446(a), Defendants do not waive
   or acquiesce that venue is proper in the Southern District of Florida, and reserve all rights and abilities to move for
   dismissal or transfer of this action to the Jacksonville Division of the Middle District of Florida.


                                                            12
Case 0:20-cv-61153-WPD Document 1 Entered on FLSD Docket 06/11/2020 Page 13 of 13



             WHEREFORE, Defendants respectfully request that the United States District Court for

   the Southern District of Florida, Fort Lauderdale Division, accept the removal of this action from

   the Circuit Court and direct that the Circuit Court of the Seventeenth Judicial Circuit, in and for

   Broward County, Florida, have no further jurisdiction over this action.

   DATED this 11th day of June, 2020.
                                                  Respectfully submitted,

                                                  JACKSON LEWIS, P.C.
                                                  501 Riverside Avenue, Suite 902
                                                  Jacksonville, Florida 32202
                                                  Telephone: (904) 638-2655
                                                  Facsimile: (904) 638-2656
                                                  By: /s/ B. Tyler White
                                                  B. Tyler White
                                                  Florida Bar No. 0038213
                                                  tyler.white@jacksonlewis.com
                                                  Todd R. Dobry
                                                  Florida Bar No. 109081
                                                  todd.dobry@jacksonlewis.com
                                                  Attorneys for Defendants


                                      CERTIFICATE OF SERVICE

             This is to certify that the foregoing was filed and served using the CM/ECF System, which

   will automatically give notice this 11th day of June, 2020, to the following counsel of record:

             G. Ware Cornell, Jr.
             Cornell & Associates, P.A.
             2645 Executive Park Drive
             Weston, FL 33331
             ware@warecornell.com

             Attorney for Plaintiff

                                                  /s/ B. Tyler White
                                                  Attorney
   4825-1133-7149, v. 9




                                                    13
